Citation Nr: 1126020	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1992.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for PTSD (claimed as mental and sexual harassment).  The Board recharacterized the claim more broadly for the reasons stated below.

In connection with his appeal the Veteran testified at a videoconference hearing in March 2010, and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge (VLJ) of the Board.  See 38 C.F.R. § 20.700(e) (2010).  A transcript of the hearing is associated with the claims file.

In May 2010, the Board denied the claim.  In February 2011, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the May 2010 Board decision.  In a February 2011 Order, the Court granted the Joint Motion. 

Based on the instructions in the Joint Motion, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has PTSD due to an in-service personal assault.  The parties to the Joint Motion noted that the current 38 C.F.R. § 3.304(f)(5), previously codified at 38 C.F.R. § 3.304(f)(4), provides that VA will not deny a PTSD claim based on in-service personal assault without first advising a claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The RO's December 2006 VCAA letter did not advise the Veteran that evidence of behavior changes could be submitted as credible supporting evidence.  Consequently, according to the parties to the Joint Motion, VA failed to comply with the notification requirements with regard to claims for entitlement to service connection for PTSD, and a remand is required for such notification in this case.

In addition, the parties to the Joint Motion noted that there were likely outstanding VA treatment records.  This appears to be correct, as the Veteran indicated during the Board hearing that he was continuing to receive VA psychiatric treatment.  Hearing transcript, at 6-7.  Consequently, any pertinent outstanding VA treatment records should be obtained.

In addition, given that a March 2006 VA social work evaluation note indicated the Veteran needed help with depression, the claim has been recharacterized more broadly, to include psychiatric disabilities other than PTSD, notwithstanding that the Veteran has claimed entitlement to service connection for PTSD only.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that fully complies with the VCAA's notification requirements, as well as the specific requirements of 38 C.F.R. § 3.304(f)(5), pertaining to PTSD claims based on in-service personal assault, including indicating that evidence of behavior changes can be submitted as credible supporting evidence of a claimed in-service personal assault stressor.

2.  Obtain any outstanding pertinent VA treatment records.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

